DETAILED ACTION
Response to Amendment
	In view of the amendments to Claims 3 and 9, the previous §112(b) rejections directed to the aforementioned claims are withdrawn.  In view of the amendments to Claim 1, new objections and §112(b) rejections directed to the claims are set forth below.
	In view of the amendments to Claim 1, the previous prior art rejections directed to the claims are maintained with revised rationales and mappings as necessitated by the amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:
“backAn electronic component comprising:…” should be corrected to “An electronic component comprising:…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “both length and width direction surfaces…to cover the whole surface of each of both length and width direction surfaces…” renders the claim indefinite.  It is unclear as to what two surfaces correspond to a length and width direction surface, and what both such surfaces would constitute, as well as the “whole” of each of both surfaces.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
	For purposes of Office examination, the Examiner is interpreting this term to mean any two surfaces of the ceramic element covered at any amount.

	In regards to Claim 10, the term “board shape” renders the claim indefinite.  It is unclear as to what features, dimensions, and specific shape is meant by the term, since one of ordinary skill in the art would interpret different board shapes possible.  Therefore, the metes and bounds of the claim are not clearly defined.
	For purposes of Office examination, the Examiner is interpreting the term to mean a planar shape.

In addition to the rejections set forth above, Claims 2-3 and 9-11 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0212850 (Motoki) in view of Japanese Patent Application Publication No. JP 2014-054653 (Ishikawa) as evidenced by online publication “Why Gold-Tin is the Best Solder Alloy”, PTI Blog, Powell Janine, 22 November 2016 (Powell).
In regards to Claims 1-3 and 9, Motoki teaches an electronic component including an electronic body and electrode (Abstract), wherein  the electronic component 1 includes a rectangular or substantially rectangular parallelepiped electronic component body (ceramic element) (¶26), wherein the external electrodes 13, 14 extend to the end surfaces of the electronic component (Figures 1 and 2; ¶¶40-41), and wherein electrodes contain a fired electrode layer, which are provided on the electronic component body and in contact with the electronic component body (¶¶41-43).  Motoki also teaches that the fired electrode layers are formed by fired paste containing metal powders and preferably glass powders to ensure adhesion between the fired electrode layers and the electronic component body and prevent outside contaminants such as water from entering the body (¶44), and can contain Au (¶45) – corresponding to an electronic component comprising a ceramic element, and glass-containing Au layers formed on both length and width direction surfaces of the ceramic element to cover the surface of each of both length and width direction surfaces of the ceramic element (instant Claim 1), wherein the 
In the similar field of semiconductor component processing, Ishikawa teaches a uniform and thin Au-Sn alloy thin film, while securing excellent bondability as a joint layer by an Au-Sn alloy on a metallization layer of an LED element or substrate (Abstract) and as a thermoelectric element and a substrate, or sealing semiconductor packages requiring fine and high airtightness (¶2), wherein the Au-Sn alloy thin film has at least an eutectic structure after being solidified (Abstract) – corresponding to an Au-Sn alloy layer (instant Claim 1) having a eutectic structure of Au and Sn (instant Claims 3 and 9).  Ishikawa additionally teaches that an Au metallization is utilized underneath the Au-Sn alloy layer (¶¶22, 27) – corresponding to a pure-Au layer beneath the Au-Sn alloy layer.  In the same field of semiconductor processing, Powell additionally teaches that Au-Sn is an excellent solder to use when soldering to gold, and flows well when molten on properly gold-plated surfaces (Pages 1-2).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the Au-Sn alloy thin film of Ishikawa as evidenced by Powell on the firing electrode layer of Motoki.  One skilled in the art would have been motivated by the desire and motivation of utilizing excellent bondability as a joint layer or as a sealing layer, as taught by Ishikawa, with the use of a Au-Sn alloy layer with an Au metallization layer to improve flowability, as evidenced by Powell, within the external electrode and firing electrode layer of Motoki, in order to improve durability and electrical properties.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0212850 (Motoki) in view of Japanese Patent Application Publication No. JP 2014-054653 (Ishikawa) as evidenced by online publication “Why Gold-Tin is the Best Solder Alloy”, PTI Blog, Powell Janine, 22 November 2016 (Powell) as applied to Claims 1-3 and 9-10 above, and further as evidenced by online publication “Ag, Pd/Ag, and Au Thick Films Growth using Screen Printing Method for Microstrip Band Pass Filter Application”, RSM2015 Proc. K Terengganu, Malaysia, Utari et al., 2015 (Utari).
In regards to Claim 11, while Powell teaches that gold-plated surfaces paired with Au-Sn allow for excelling flowability, Ishikawa does not explicitly teach that the Au metallization utilized underneath the Au-Sn alloy layer is a thickness of 0.1-10 µm (instant Claim 11).  However, Ishikawa teaches that the metallization layer may be applied via the printing method with the film of less than 5 µm (¶27).  Additionally, as evidenced by the online publication of Utari, which teaches that thick films of 10.47 µm of Au were grown via screen printing method (Abstract), one of ordinary skill in the art would recognize that the Au layer would fall within the range of 0.1-10 µm, particularly given that the layer Ishikawa teaches above the Au metallization layer is less than 5.0 µm, and the Au layer of Utari is characterized as thick at 10.47 µm.  Examiner notes that it is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  



Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, and does not teach the limitations as claimed (Applicant’s Arguments, Page 5), as Applicant argues that Figs. 1-3 of Motoki show layers 13a,b and 14a,b attached primarily to the side, or thickness direction as well as partially on the top and bottom surfaces of the entire electronic component (Applicant’s Arguments, Page 6).  Applicant additionally argues that Ishikawa and Powell do not compensate for the deficiencies of Motoki.
In regards to Applicant’s arguments, Examiner notes that as set forth above, Applicant’s amendments setting forth limitations towards surfaces being coated raised §112(b) indefiniteness issues.  Additionally, Applicant cites the Figures 1-3 as evidence that the prior art does not teach the limitations as claimed, however, it can be seen in Figure 1 that at least the entire surface of the thickness direction is covered and in Figure 2 the whole of the width is covered.  Therefore, the prior art still appears to fulfill the claims as presently set forth.  Therefore, Applicant has not provided sufficient evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784